 

Execution Version

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

WHEREAS, Stephen Cope (the “Employee”) and Integrated Drilling Equipment
Holdings Corp. (the “Company,” together with the Employee, the “Parties” and
each a “Party”) have mutually agreed that the Employee will resign from his
position as the Chief Executive Officer of the Company and continue as Vice
Chairman of the Board of Directors of the Company (the “Board”), effective on
the Termination Date (as defined below) and the receipt of the consideration set
forth in Section 2; and

 

WHEREAS, the Employee obtained a temporary restraining order restraining the
Company from engaging in any conduct or course of action inconsistent with the
Employee functioning as Chief Executive Officer of the Company until further
order from the court, Steve Cope, et al. v. Integrated Drilling Equipment
Holdings, Inc. et al., Cause No 14-01-00161-cv, 410 Judicial District,
Montgomery County, Texas (the “Civil Action”), which was dismissed without
prejudice at the request of the Employee on January 16, 2014, pursuant to a 15
day standstill agreement with the Company which has now expired; and

 

WHEREAS, the Parties mutually desire to settle any and all disputes between
them, including but not limited to all claims relating to the Employee’s
employment with the Company and all claims for injuries, sickness and damages,
which settlement shall not be deemed or construed to be an admission of
liability or wrongdoing by the Company, but which constitutes a good faith
settlement that is being entered into solely to avoid the costs of further
litigation;

 

IT IS HEREBY AGREED by and between the Employee and the Company, as follows:

 

1.          Last Day of Employment. The Employee’s last day of employment with
the Company is the Termination Date. The Termination Date is the date which is
seven days following the execution of this Agreement (the “Agreement Revocation
Deadline”). Immediately following the Agreement Revocation Deadline, if the
Employee has not revoked this Agreement, the Employee shall deliver an Agreement
and Release substantially in the form of Exhibit A. If the Employee revokes this
Agreement by the Agreement Revocation Deadline, or revokes the Agreement and
Release by the Release Revocation Deadline (as defined below), this Agreement
shall be of no force or effect, as if it had never existed. The Employee agrees
to cooperate and provide any assistance deemed reasonably necessary by and is
agreeable to the Company and Employee, including assistance to transition his
responsibilities. The Employee will continue to receive his base salary and
benefits through the Termination Date.

 

2.          Consideration. In consideration for signing and not revoking this
Agreement and an Agreement and Release (the “Release”) substantially in the form
of the attached Exhibit A (which may be executed on, but not before, the
Termination Date), and provided that the Employee has reasonably complied with
its terms (including transitioning his responsibilities as described herein),
and has also complied fully with the terms of the restrictive covenants set
forth in Sections 9, 10, 11 and 12 (the “Restrictive Covenants”) of the
Employment Agreement between the Company and the Employee dated October 19, 2012
(the “Employment Agreement”), the Company will provide the Employee with the
following consideration:

 

 

 

 

a)          A promissory note (the “Promissory Note”) substantially in the form
of Exhibit B-1, made by the Company, payable to the Employee and in the original
principal amount of $2,111,951.00. The Promissory Note is to be executed and
delivered on the date hereof, but will be marked “Cancelled” or its equivalent
and returned to the Company or its counsel (and shall in all circumstances be
null and void) if the Employee revokes this Agreement by the Agreement
Revocation Deadline, or the Employee revokes the Release by the date (the
“Release Revocation Deadline”) seven days after its execution and delivery;

 

b)           A second promissory note (the “Second Promissory Note” and together
with the Promissory Note, the “Promissory Notes” ) substantially in the form of
Exhibit B-2, made by the Company, payable to the Employee and in the original
principal amount of $408,169.00. The Second Promissory Note is to be executed
and delivered on the date hereof, but will be marked “Cancelled” or its
equivalent and returned to the Company or its counsel (and shall in all
circumstances be null and void) if the Employee revokes this Agreement by the
Agreement Revocation Deadline, or the Employee revokes the Release by the date
(the “Release Revocation Deadline”) seven days after its execution and delivery;

 

3.          Other Agreements.

 

a)          The Company agrees to pay commercial rates to the Employee if and
when the Employee’s ranch is used for customer entertainment or for corporate
functions, subject to the prior written approval of the Chief Executive Officer
and the Chief Financial Officer of the Company. This amount shall be paid to the
Employee within thirty (30) days after any invoice is issued to the Company and,
in all events, not later than the end of the calendar year immediately following
the calendar year during which such expense was incurred.

 

b)          Any deferred rent or deferred lease payments pursuant to leases by
the Company with affiliated or third parties related to the Employee will cease
when the Second Promissory Note becomes effective as set forth in Section 2(b)
in this Agreement. The Company will pay $292,307 in full satisfaction of all
deferred salary, deferred car allowances, deferred rent, deferred lease payments
described in the preceding sentence and amounts owed to Excalibur and any engine
maintenance fees on the Employee’s plane, and such payments will be paid by the
Company to entities, and in the amounts shown for each entity, as set forth in
Section 1 of Exhibit C, provided, that such payment shall not be made unless and
until the Company has received down payments totaling at least $3 million with
respect to contracted rig orders totaling at least $15 million. The payment
shall be made within 5 business days of receipt of the down payment by the
Company. For clarity, the Company and Employee acknowledge and agree that future
rent and lease payments pursuant to leases by the Company with affiliated or
third parties related to the Employee will continue to be made for amounts that
become due after the date this Agreement is signed by both Parties. This
Agreement does not otherwise amended or supersede any agreements between these
entities and the Company.

 

- 2 -

 

 

c)          $45,000 shall be due and payable in the event that the Company’s
2014 EBITDA (as shown on the Company’s financial statements for the fiscal year
ending December 31, 2014) was at least $10 million. If due, such amount shall be
paid concurrently with the delivery of the audited annual financial statements
for 2014, which shall be delivered to the Employee within 5 business days of the
receipt thereof.

 

d)          In the event that the Employee’s personal aircraft is used for
Company business with the prior written approval of both the Chief Executive
Officer and the Chief Financial Officer of the Company, the Company shall pay
for any fuel actually used, in connection with such approved usage. This amount
shall be paid to the Employee within thirty (30) days after any invoice is
issued to the Company and, in all events, not later than the end of the calendar
year immediately following the calendar year during which such expense was
incurred.

 

e)          Empeiria Investors LLC, or its designee, will purchase all of the
Series C Preferred Stock of the Company held by Employee for $529,200, pursuant
to the Preferred Stock Purchase Agreement in the form of Exhibit D hereto.

 

f)         The Representative and the Company will enter into the Sales
Representation Agreement attached as Exhibit E hereto promptly following the
execution of this Agreement.

 

4.          Release. In exchange for the consideration set forth in Section 2
above, to the fullest extent permitted by law, which the Employee acknowledges
and agrees are just and sufficient consideration for the waivers, releases and
commitments set forth herein, the Employee IRREVOCABLY (except as set forth
herein, if the Termination Date does not occur by the Deadline, or if revoked by
the Agreement Revocation Deadline), UNCONDITIONALLY, KNOWINGLY AND VOLUNTARILY
agrees to WAIVE, RELEASE AND FOREVER DISCHARGE the Company, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, insurers,
trustees, fiduciaries, service providers, and each of its and their successors
and assigns, and their current and former employees, attorneys, officers,
directors and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), from any and all claims legally
capable of being waived, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits,
arbitrations, sums of money, attorneys’ fees, costs, damages, or any right to
any monetary recovery or any other personal relief, whether known or unknown, in
law or in equity, by contract, tort, law of trust or pursuant to federal, state
or local statute, regulation, ordinance or common law, which the Employee now
has, ever had, or may hereafter have, based upon or arising from any fact or set
of facts, whether known or unknown to the Employee, from the beginning of time
until the date the Employee executes this Agreement, arising out of or relating
in any way to the Employee’s employment relationship with the Company or the
Releasees or any termination thereof, including any claims with respect to the
Employment Agreement. Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right based upon or arising
under any federal, state or local fair employment practices or equal opportunity
laws, including, but not limited to, Title VII of the Civil Rights Act of 1964;
The Civil Rights Act of 1991; The Employee Retirement Income Security Act of
1974 (“ERISA”) (except for any vested benefits under any tax qualified benefit
plan); The Americans with Disabilities Act of 1990; The Family and Medical Leave
Act; The Age Discrimination in Employment Act (29 U.S.C. Section 621, et seq.)
(“ADEA”); the Older Workers’ Benefits Protection Act; the Texas Commission on
Human Rights Act; any provision of the Texas Labor Code (including chapter 451);
any provision of the Texas Health & Safety Code; The Texas Deceptive Trade
Practices Act; any claims for vacation, sick or personal leave pay, short term
or long term disability benefits, or payment pursuant to any practice, policy,
handbook or manual; any other federal, state or local law, rule, regulation, or
ordinance; any public policy, contract, tort, or common law; or any basis for
recovering costs, fees, or other expenses including attorneys’ fees incurred in
these matters, provided that nothing herein constitutes a release or waiver of
any claim or right that may arise after the execution of this Agreement or from
this Agreement or any of other agreement or exhibits attached or referenced in
this Agreement.

 

- 3 -

 

 

If any claim is not subject to release, to the extent permitted by law, the
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
the Company or any other Releasee identified in this Agreement is a party. If,
without the Employee’s prior knowledge and consent, he is made a member of a
class in any proceeding against the Company or any other Releasee, he agrees to
opt out of the class at the first opportunity.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by the Employee of, or prevents him from making or asserting:
(i) any claim or right he or his dependents may have under COBRA; (ii) any claim
or right he may have for unemployment insurance or workers’ compensation
benefits; (iii) any claim to vested benefits under the written terms of a
qualified employee pension benefit plan; (iv) any claim or right that may arise
after the execution of this Agreement or Exhibit A; (v) any claim related to the
Employee’s continued service as a director of the Company after the Termination
Date; (vi) any claim for additional compensation and benefits owed for
Employee’s continued employment between the date of this Agreement and the
Termination Date; (vii) any claim for liabilities under the Merger Agreement (as
defined in the Employment Agreement) , and all other transactions entered into
in connection with transaction contemplated under the Merger Agreement, or
(viii) any claim or right he may have under this Agreement or other agreements
or exhibits referenced in this Agreement or attached hereto. In the event of any
conflict between the terms of the release contained herein and those set forth
in the Agreement and Release attached hereto, the broadest language shall
govern.

 

5.          No Consideration Absent Execution of this Agreement. The Employee
understands and agrees that he would not receive the amounts and/or benefits
specified in Section 2 above, except for his execution of this Agreement and the
fulfillment of the promises contained herein, including his agreement to comply
with the Restrictive Covenants.

 

6.          No Consideration Absent Execution of the Promissory Note. The
Company understands and agrees that the Employee would not release the claims as
identified in Section 4, and comply with the Restrictive Covenants, except for
the execution of, and performance pursuant to, the Promissory Notes and the
Company’s fulfillment of the other promises contained in this Agreement.

 

- 4 -

 

 

7.          Taxes. The Employee further acknowledges that all payments payable
to him pursuant to this Agreement may be subject to applicable taxes and
withholdings, and neither the Company nor any of its affiliates makes or has
made any representation, warranty or guarantee of any federal, state or local
tax consequences of the Employee’s receipt of any benefit or payment hereunder,
including, but not limited to, under Section 409A of the Code; provided,
however, that the Company and the Employee hereby agree that the delivery of the
Promissory Notes to the Employee will not be treated as a payment of
compensation from the Company to the Employee. The Employee acknowledges that
the Company may withhold from all amounts payable to the Employee under this
Agreement and the Promissory Notes such amounts that are necessary to satisfy
the Company’s withholding obligations with regard to payments to the Employee,
and the Employee is solely responsible for all taxes that result from his
receipt of the amounts payable to him under this Agreement. In this regard,
Employee is hereby advised to seek his own counsel and advice with respect to
tax matters relating to the payments provided for hereunder. The parties
acknowledge and agree that to the extent that the payments made pursuant to the
Promissory Notes are intended to resolve non-employment related claims by the
Employee against the Company, such amounts will not be classified as “wages” for
income and employment tax purposes by the Company.

 

8.          Acknowledgements and Affirmations. The Employee affirms that, other
than the Civil Action, he has not filed, caused to be filed, or presently is a
party to any claim against the Company.

 

The Employee affirms that he has been granted any leave to which he was entitled
under the Family and Medical Leave Act or related federal, state or local leave
or disability accommodation laws. The Employee further affirms that he has no
known workplace injuries or occupational diseases.

 

The Employee further affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.

 

Except as otherwise set forth herein, the Employee further affirms that the
Employment Agreement is hereby terminated as of the Termination Date, and the
Employee hereby waives his rights to any amounts under Section 8 thereof, other
than the Accrued Compensation and Benefits (as defined in the Employment
Agreement).

 

9.          Restrictive Covenants. The Employee hereby affirms that he has not
divulged any Confidential Information (as defined in the Employment Agreement)
of the Company and will continue to maintain the confidentiality of such
information consistent with the Company’s policies and his agreement(s) with the
Company and/or common law. The Employee expressly acknowledges the existing
obligations contained in the Restrictive Covenants, which are hereby
incorporated by this reference and the Employee agrees to be bound by the
Restrictive Covenants during the Restricted Period as defined in the Employment
Agreement, including his obligation to return Company Property (as defined in
the Employment Agreement) upon the Company’s request. However, the Employee’s
service as Vice Chairman of the board and/ or pursuant to the Sales
Representation Agreement attached as Exhibit E hereto will not constitute a
violation of this Section 9.

 

- 5 -

 

 

10.         Non-Disparagement. The Parties incorporate by reference Section 9(e)
of the Employment Agreement into this Agreement and agree to comply with its
obligations, notwithstanding the termination of the Employment Agreement.

 

11.         Permitted Conduct. Nothing in this Agreement or the attached Exhibit
A shall prohibit or restrict the Employee, the Company, or their respective
attorneys from: (i) making any disclosure of relevant and necessary information
or documents in any action, investigation, or proceeding relating to this
Agreement, including all exhibits, or as required by law or legal process; or
(ii) participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body; or (iii) filing or participating in an investigative
proceeding of any federal, state or local governmental agency, provided that, to
the extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information or documents,
the Employee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible. Notwithstanding the foregoing, the Employee waives any right to
recover monetary damages or any other form of personal relief in connection with
any such charge, complaint, investigation or proceeding, and to the extent the
Employee receives any personal or monetary relief in connection with any such
charge, complaint, investigation or proceeding, the Company will be entitled to
an offset for the payments made pursuant to Section 2 of this Agreement.

 

12.         Governing Law and Interpretation. This Agreement, including the
Exhibits hereto, shall be governed and conformed in accordance with the laws of
the state of Texas without regard to its conflict of laws provision. In the
event of a breach of any provision of this Agreement, either party may institute
an action specifically to enforce any term or terms of this Agreement and/or
seek any damages for breach as may be permitted by law, in accordance with
Section 15 of this Agreement.

 

13.         Breach. Employee acknowledges that if he breaches his commitments to
the Company contained in this Agreement or otherwise engages in conduct between
the date of this Agreement and the Termination Date that constitutes Cause (as
defined in his Employment Agreement) and the Company terminates Employee’s
employment as a result thereof, this Agreement will not become effective and
Employee will be subject to action by the Company for any damages and equitable
relief relating to such breach, as may be permitted by law. If Company
terminates Employee for Cause, then Employee retains all rights and claims he
has to challenge whether the conduct upon which the Company relied for its Cause
termination is sufficient to constitute Cause and pursue any and all other
claims Employee has against the Company as if this Agreement was never signed.

 

14.         Default. In the event the Company fails to make any payment when due
under Section 2 herein or under any other agreement between the Company and the
Employee or any affiliate of the Employee, including without limitation, any
lease agreements, such failure shall be deemed a default under the Promissory
Notes of the Company in favor of the Employee referenced in Section 2, and all
amounts shall become immediately due and payable under the Promissory Notes.

 

- 6 -

 

 

15.         Arbitration. Any controversies or claims arising out of or relating
to this Agreement, including the Exhibits hereto, will be fully and finally
settled by arbitration in accordance with the provisions set forth in Section 13
of the Employment Agreement. Notwithstanding this provision, nothing contained
herein shall in any way be deemed to prohibit the Company or Employee from
seeking temporary equitable relief from a court of competent jurisdiction in the
event of a breach or threatened breach by the other party of the Restrictive
Covenants or this Agreement.

 

16.          Acknowledgments. The Employee hereby acknowledges that:

 

a)The Company hereby advises him to consult with an attorney before signing this
Agreement and Exhibit A;

 

b)The Employee has obtained independent legal advice from an attorney of his own
choice with respect to this Agreement and all exhibits or he has knowingly and
voluntarily chosen not to do so;

 

c)The Employee freely, voluntarily and knowingly entered into this Agreement
after due consideration;

 

d)The Employee has had a minimum of twenty-one (21) days to review and consider
this Agreement and Exhibit A;

 

e)If the Employee knowingly and voluntarily chooses to do so, he may accept the
terms of this Agreement before the twenty-one (21) day consideration period
provided for in Section 16(d) above has expired, and he will accept the terms of
Exhibit A on, but not before, his Termination Date;

 

f)The Employee and the Company agree that changes to the Company’s offer
contained in this Agreement, whether material or immaterial, will not restart
the twenty-one (21) day consideration period provided for in Section 16(d)
above;

 

g)The Employee has a right to revoke this Agreement and/or Exhibit A by
notifying the undersigned Company representative in writing, via hand delivery,
facsimile or electronic mail, within seven (7) days of his execution of this
Agreement and/or Exhibit A;

 

h)In exchange for the Employee’s waivers, releases and commitments set forth
herein, and in Exhibit A, including his waiver and release of all claims arising
under the Age Discrimination in Employment Act (“ADEA”), the payments, benefits
and other considerations that the Employee is receiving pursuant to this
Agreement and Exhibits A, B-1 and B-2 exceed any payment, benefit or other thing
of value to which he would otherwise be entitled, and are just and sufficient
consideration for the waivers, releases and commitments set forth herein; and

 

i)No promise or inducement has been offered to the Employee, except as expressly
set forth herein, and the Employee is not relying upon any such promise or
inducement in entering into this Agreement and/or Exhibit A.

 

- 7 -

 

 

17.         Revocation by the Company. The Employee agrees that if he fails to
execute and return this Agreement to the Company within the time specified
herein for his review and consideration, the promises and agreements made by the
Company herein will be revoked.

 

18.         Waiver. A waiver by either party hereto of a breach of any term or
provision of the Agreement, including all exhibits, shall not be construed as a
waiver of any subsequent breach.

 

19.         Severability. Should any provision of this Agreement, including any
exhibits, be held to be void or unenforceable, the remaining provisions shall
remain in full force and effect, to be read and construed as if the void or
unenforceable provisions were originally deleted.

 

20.         Counterparts. This Agreement, including the Exhibits, may be
executed in one or more counterparts, each of which shall be deemed an original.

 

21.         Amendment. This Agreement, including the Exhibits, may not be
modified, altered or changed except in writing and signed by both Parties
wherein specific reference is made to this Agreement.

 

22.         Successors and Assigns. This Agreement will inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributes and legatees. If the
Employee dies while any amount would still be payable to the Employee hereunder
if the Employee had continued to live, all such amounts will be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Employee’s estate.

 

23.         Section 409A of the Code. To the extent applicable, this Agreement
is intended to comply with, or be exempt from, Section 409A of the Code and will
be interpreted accordingly. For purposes of Section 409A of the Code, to the
extent applicable, each payment made under this Agreement will be designated as
a “separate payment” within the meaning of Section 409A of the Code.

 

24.         Entire Agreement. This Agreement, including the Exhibits hereto,
sets forth the entire agreement between the Parties hereto, and fully supersedes
any prior agreements or understandings between the Parties, including the
Employment Agreement, except for the Restrictive Covenants and Arbitration as
incorporated herein, and any lease agreements between the Company and the
Employee or any affiliate of or third parties related to the Employee. The
Employee acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to his in connection with his decision to accept
this Agreement, except for those set forth in this Agreement.

 

- 8 -

 

 

The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

 

     

INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP.

        By: /s/ Stephen D. Cope   By: /s/ Michael Dion   Stephen Cope          
  Name:  N. Michael Dion                 Title: CFO           Date: April 7,
2014   Date: April 7, 2014

  

Signature Page to Settlement Agreement

 

 

 

 

EXHIBIT A

 

AGREEMENT AND RELEASE

(to be executed on but not before the Termination Date (as defined herein))

 

In exchange for the payments, benefits and other consideration provided by
Integrated Drilling Equipment Holdings Corp. ( the “Company”) as set forth in
the Settlement Agreement and Release dated April 7, 2014 (the “Settlement
Agreement”), which I acknowledge and agree are just and sufficient consideration
for the waivers, releases and commitments set forth herein, I, Stephen Cope,
hereby IRREVOCABLY AND UNCONDITIONALLY, KNOWINGLY AND VOLUNTARILY agree to
WAIVE, RELEASE AND FOREVER DISCHARGE the Company and the Releasees (as defined
in Section 4 of the Settlement Agreement) from any and all claims legally
capable of being waived, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits,
arbitrations, sums of money, attorneys’ fees, costs, damages, or any right to
any monetary recovery or any other personal relief, whether known or unknown, in
law or in equity, by contract, tort, law of trust or pursuant to federal, state
or local statute, regulation, ordinance or common law, which I now have, ever
have had, or may hereafter have, based upon or arising from any fact or set of
facts, whether known or unknown to me, from the beginning of time until the date
I execute this Exhibit A, arising out of or relating in any way to my employment
relationship with the Company or the Releasees or the Releasees or any
termination thereof. Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right based upon or arising
under any federal, state or local fair employment practices or equal opportunity
laws, including, but not limited to, Title VII of the Civil Rights Act of 1964;
The Civil Rights Act of 1991; The Employee Retirement Income Security Act of
1974 (“ERISA”) (except for any vested benefits under any tax qualified benefit
plan); The Americans with Disabilities Act of 1990; The Family and Medical Leave
Act; The Age Discrimination in Employment Act (29 U.S.C. Section 621, et seq.)
(“ADEA”); the Older Workers’ Benefits Protection Act; the Texas Commission on
Human Rights Act; any provision of the Texas Labor Code (including chapter 451);
any provision of the Texas Health & Safety Code; The Texas Deceptive Trade
Practices Act; any claims for vacation, sick or personal leave pay, short term
or long term disability benefits, or payment pursuant to any practice, policy,
handbook or manual; any other federal, state or local law, rule, regulation, or
ordinance; any public policy, contract, tort, or common law; or any basis for
recovering costs, fees, or other expenses including attorneys’ fees incurred in
these matters, provided that nothing herein constitutes a release or waiver of
any claim or right that may arise after the execution of this Exhibit A.

 

I understand and acknowledge that I have received all amounts due from the
Company relating to my employment with the Company, including but not limited
to, all wages earned, sick pay, personal leave pay, vacation pay, and/or
overtime pay, and that no other amounts are due to me other than as set forth in
the Settlement Agreement and all exhibits thereto including the Promissory
Notes.

 

 

 

 

Notwithstanding the generality of the foregoing, I understand that nothing
herein constitutes a release or waiver by me of, or prevents me from making or
asserting: (i) any claim or right I or my dependents may have under COBRA; (ii)
any claim or right I may have for unemployment insurance or workers’
compensation benefits; (iii) any claim to vested benefits under the written
terms of a qualified employee pension benefit plan; (iv) any claim or right that
may arise after the execution of this Exhibit A; or (v) any claim or right I may
have under the Settlement Agreement or any agreements or exhibits referenced in
or attached thereto including the Promissory Notes and this Exhibit A, (vi) any
claim related to the Employee’s continued service as a director of the Company
after the Termination Date; (vii) any claim for additional compensation and
benefits owed for Employee’s continued employment between the date of this
Agreement and the Termination Date; and (viii) any claim for liabilities under
the Merger Agreement (as defined in the Employment Agreement), and all other
transactions entered into in connection with transaction contemplated under the
Merger Agreement.

 

I understand that I may not execute this Exhibit A prior to the Termination Date
(as defined in the Settlement Agreement), but must do so in order to receive the
payments and benefits set forth in Section 2 (a) and (b) of the Settlement
Agreement. I understand and acknowledge that the payments and benefits set forth
in Section 2 (a) and (b), of the Settlement Agreement will be not be provided to
me until I have timely executed, returned, and not revoked the Settlement
Agreement and this Exhibit A.

 

By signing this Exhibit A, I understand and acknowledge that I was advised of
and afforded the opportunity to take advantage of each of the protections set
forth in Section 16 of the Settlement Agreement, including, but not limited to:
(i) consultation with an attorney before signing this Exhibit A; (ii) twenty-one
(21) days in which to consider Exhibit A; and (iii) seven (7) days following the
execution of Exhibit A to revoke my acceptance of Exhibit A, provided that the
revocation is received by hand, facsimile or electronic mail by the Company
within that seven (7) day period. The parties both agree that a revocation of
Exhibit A also effectively revokes the Settlement Agreement and the Promissory
Notes as if each was never signed by either party. I further acknowledge that I
freely, voluntarily and knowingly entered into this Exhibit A after due
consideration.

 

This Exhibit A shall become effective upon the expiration of the seven (7) day
revocation period described above. I understand and acknowledge that no payments
will be made and no benefits will be provided to me until I have executed the
Settlement Agreement and this Exhibit A and both seven (7) day revocation
periods have expired without revocation by me. At this time—the eighth day after
I sign this Exhibit A without a prior revocation, the Promissory Notes will
become effective and the payments in Section 3 of the Settlement Agreement will
be paid and/or become due to Employee.

 

This Exhibit A incorporates by reference, as if set forth fully herein, all
terms and conditions of the Settlement Agreement between the Company and me,
including the recitation of consideration provided by the Company. By signing
this Exhibit A, I acknowledge that I am waiving, releasing and forever
discharging the claims as identified in this Exhibit A and the Settlement
Agreement. It is not my intention to otherwise change, alter or amend any of the
terms and conditions of the Settlement Agreement. I acknowledge and agree that I
continue to be bound by the terms and conditions of the Settlement Agreement.

 

 

 

 

I UNDERSTAND AND ACKNOWLEDGE THAT I SHALL EXECUTE THIS EXHIBIT A, ON BUT NOT
BEFORE, THE TERMINATION DATE.

 

UNDERSTOOD, AGREED TO AND ACCEPTED WITH THE INTENTION TO BE LEGALLY BOUND:

 

  /s/ Stephen D. Cope     Stephen Cope     Date: April 14, 2014  

 

 

 

 

Exhibit B-1

 

[Promissory Note]

 

 

 

 

Exhibit B-2

 

[Promissory Note]

 

 

 

 

Exhibit C

 

[Repayment Amounts] 

 

 

 

 

Exhibit D

 

[Stock Purchase Agreement]

 



 

 

 

Exhibit E

 

[Sales Representation Agreement]

 



 

